ITEMID: 001-79666
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF ERDOĞAN YAĞIZ v. TURKEY
IMPORTANCE: 2
CONCLUSION: Preliminary objection allowed (six month period);Preliminary objection dismissed (non-exhaustion of domestic remedies);Violation of Art. 3;Not necessary to examine Art. 8;Remainder inadmissible;Pecuniary damage and non-pecuniary damage - financial award (global);Costs and expenses partial award - Convention proceedings
JUDGES: András Baka;Antonella Mularoni;Françoise Tulkens;Ireneu Cabral Barreto;Mindia Ugrekhelidze
TEXT: 4. The applicant was born in 1954 and lives in Istanbul.
5. On 26 November 1999 Ms S.D. lodged a criminal complaint against S.Ç. and G.D., alleging threatening behaviour. She apparently stated that “a certain Erdoğan, chief of police” had protected the two men.
6. On 5 February 2000, at about 5 p.m., the applicant, who had been employed as a doctor by the Istanbul police for fifteen years, received a telephone call from his supervisor, who asked him to come to the office. As he got out of his car in the car park outside the building, the applicant was stopped by three police officers. In front of the members of the public in the courtyard, he was handcuffed and informed that he was under arrest. In the course of his arrest, the applicant told the officers that he was an official police doctor and that there must have been a mistake. He begged them not to handcuff him in front of hundreds of people. He was taken into police custody in the organised crime and arms-trafficking branch.
7. Later that day, without having informed him of the accusations against him, the police took the applicant in handcuffs to his workplace and home, where they carried out searches. It appears that he again asked for the handcuffs to be removed so that his children and neighbours would not see him being restrained. He even suggested that the officers go to his home after sunset so that he would not be exposed to public view. The police officers refused and, moreover, forced him to walk 70 metres along the road before arriving at his home. During the search he was allegedly insulted in front of his family. The police also seized his official weapon.
8. The applicant further maintained that he had signed the records of the searches while in handcuffs, before being escorted back to the police headquarters. He was made to sit on a chair, blindfolded and still in handcuffs, throughout his time in police custody. As the chair was by the entrance to the toilets, he was jostled whenever anyone came past. He heard staff from the headquarters ask why their doctor was in police custody. He refused to drink or eat.
9. On 7 February 2000 a statement was taken from him by the police although he had not been informed of the accusations against him.
...
10. On 5, 6 and 7 February 2000 the applicant was examined by a forensic specialist. The subsequent medical reports did not mention any signs of assault. They stated that he was cooperative and lucid, that his faculties had not been impaired and that he had not reported any particular grievances.
11. On 8 February 2000 the applicant was taken to the Bakırköy public prosecutor's office; he was later released without being brought before the prosecutor.
12. On 10 February 2000 he was examined by a psychiatrist, who certified him unfit for work for twenty days on account of psychiatric trauma. His sick-leave was extended several times on account of acute depression.
13. On 15 February 2000 the applicant lodged a very detailed complaint with the Istanbul Criminal Court concerning his detention in police custody, setting out the circumstances in which he had been arrested, detained and released after three days without any explanation. He asked the court to inform him why he had been taken into police custody.
14. Later that day the court replied that he had been questioned in connection with criminal investigation no. 2000/102 because of his relations with suspects.
15. On 16 February 2000 the applicant was informed that he was to be suspended until the end of the criminal investigation on account of his relations with persons who had already been convicted of blackmail, looting and false imprisonment as members of an organised gang.
16. On 19 February 2000 the factory which employed him as a doctor under an individual contract – a post he had found in the private sector – dismissed him, criticising him for his lack of care and attention towards the staff. The letter of dismissal also mentioned that he was undergoing psychiatric treatment.
17. In an order of 1 March 2000 the Criminal Court ruled that the applicant's official weapon should be returned to him in the absence of any offence or indictment.
18. On 9 March 2000 the public prosecutor's office discontinued the case against the applicant.
19. On 12 July 2000, the applicant was reinstated in his post at the police headquarters. However, as he was unable to work in the same department on account of aggravated psychosomatic symptoms, he remained on sick-leave until 3 January 2002, when he was admitted to hospital.
20. On 28 February 2002 he was ordered to take early retirement on health grounds, the diagnosis being “persecution-type hallucination with serious depression”. He was subsequently admitted to the neuropsychiatry department of Bakırköy University Hospital on several occasions for psychiatric treatment.
21. On 9 January 2001 the applicant lodged a complaint with the Fatih public prosecutor's office against five police officers, H.Ö., A.A., B.K., Z.G. and A.S., alleging that they had abused their authority and ill-treated him with a view to obtaining a confession. He gave a detailed explanation of how he had been handcuffed without being informed of the accusations against him and insulted in front of his family and police personnel, and of all the forms of humiliation he had suffered without knowing why.
22. The public prosecutor's office asked the Istanbul Provincial Administrative Council (İl İdare Kurulu) for leave to open an investigation.
23. On 6 June 2001 the Administrative Council refused leave to open a judicial investigation on the ground that no fault was attributable to the police officers.
24. On 27 July 2001 the applicant lodged an objection with the Istanbul Administrative Court.
25. In a judgment of 21 November 2001 the Administrative Court dismissed the objection.
26. On 12 December 2001 the public prosecutor's office discontinued the proceedings on the basis of the Administrative Council's decision.
27. On 15 January 2002 the applicant appealed against the judgment to the Istanbul Assize Court.
28. On 20 March 2002 the Assize Court dismissed the appeal.
...
VIOLATED_ARTICLES: 3
